

Exhibit 10.3
LULULEMON ATHLETICA INC.
NOTICE OF GRANT OF NON-QUALIFIED STOCK OPTION
lululemon athletica inc. (the “Company”) has granted to the Participant a
Non-Qualified stock option (the “Option”) to purchase certain shares of Stock of
the Company pursuant to the lululemon athletica inc. 2014 Equity Incentive Plan
(the “Plan”), as follows:
Participant:
_________________
Grant Number:
_______________
 
 
Employee ID:
_______________
Date of Grant:
_________________
Number of Option Shares:
_________________, subject to adjustment as provided by the Stock Option
Agreement.
Exercise Price:
$_________________ per Option Share
Vesting Commencement Date:
_________________
Option Expiration Date:
_________________
U.S. Tax Status of Option:
Nonstatutory Stock Option.
Vested Shares:
_________________



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Plan and
the Stock Option Agreement, both of which are made a part of this document. The
Participant acknowledges that copies of the Plan, Stock Option Agreement and the
prospectus for the Plan are available to the Participant and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Grant Notice. The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and Stock Option Agreement, and hereby
accepts the Award subject to all of their terms and conditions.
LULULEMON ATHLETICA INC.
By:
__________________
 
__________________
 
 
Address:
1818 Cornwall Avenue
 
Vancouver, British Columbia
 
Canada, V6J 1C7
 
 
Attachment:
Stock Option Agreement





--------------------------------------------------------------------------------



LULULEMON ATHLETICA INC.
NON-QUALIFIED STOCK OPTION AGREEMENT


lululemon athletica inc. (the “Company”) has granted to the Participant named in
the Notice of Grant of Non-Qualified Stock Option (the “Grant Notice”) to which
this Non-Qualified Stock Option Agreement (the “Option Agreement”) is attached a
Non-Qualified Stock Option (the “Option”) to purchase certain shares of Stock
upon the terms and conditions set forth in the Grant Notice and this Option
Agreement. The Option has been granted pursuant to and shall in all respects be
subject to the terms and conditions of the lululemon athletica inc. 2014 Equity
Incentive Plan (the “Plan”), as amended to the Date of Grant, the provisions of
which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of, and represents that the Participant
has read and is familiar with, the Grant Notice, this Option Agreement, the Plan
and a prospectus for the Plan prepared in connection with the registration with
the Securities and Exchange Commission of shares issuable pursuant to the Option
(the “Plan Prospectus”), (b) accepts the Option subject to all of the terms and
conditions of the Grant Notice, this Option Agreement and the Plan and (c)
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Option Agreement or the Plan.
1.    DEFINITIONS AND CONSTRUCTION.
1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.
1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.    U.S. TAX STATUS OF OPTION.
For Participant’s that are U.S. taxpayers or otherwise subject to U.S. tax, the
Option is intended to be a Non-Qualified Stock Option and is not intended to be
an Incentive Stock Option within the meaning of Section 422 of the Code, or to
otherwise qualify for any special tax benefits to the Participant.
3.    ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee or its designee. All such
determinations shall be final and binding upon all persons having an interest in
the Award as provided by the Plan. Any Officer shall have the authority to act
on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent or actual authority with respect to
such matter, right, obligation, or election.
4.    EXERCISE OF THE OPTION.
4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option. In no event shall the Option be exercisable for more shares than the
Number of Option Shares, as adjusted pursuant to Section 9.
4.2 Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an




--------------------------------------------------------------------------------



authorized representative of the Company (including a third-party administrator
designated by the Company). In the event that the Participant is not authorized
or is unable to provide an electronic Exercise Notice, the Option shall be
exercised by a written Exercise Notice addressed to the Company, which shall be
signed by the Participant and delivered in person, by certified or registered
mail, return receipt requested, by confirmed facsimile transmission, or by such
other means as the Company may permit, to the Company, or an authorized
representative of the Company (including a third-party administrator designated
by the Company). Each Exercise Notice, whether electronic or written, must state
the Participant’s election to exercise the Option, the number of whole shares of
Stock for which the Option is being exercised and such other representations and
agreements as to the Participant’s investment intent with respect to such shares
as may be required pursuant to the provisions of this Option Agreement. Further,
each Exercise Notice must be received by the Company prior to the termination of
the Option as set forth in Section 6 and must be accompanied by full payment of
the aggregate Exercise Price for the number of shares of Stock being purchased.
The Option shall be deemed to be exercised upon receipt by the Company of such
electronic or written Exercise Notice and the aggregate Exercise Price.
4.3 Payment of Exercise Price.
(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent; (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.
(b) Limitations on Forms of Consideration. The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedure providing for payment
of the Exercise Price through any of the means described below, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.
(i) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the Option in an amount not less than the aggregate Exercise Price
for such shares (including, without limitation, through an exercise complying
with the provisions of Regulation T as promulgated from time to time by the
Board of Governors of the Federal Reserve System).
(ii) Net-Exercise. A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be issued.
Following a Net-Exercise, the number of shares remaining subject to the Option,
if any, shall be reduced by the sum of (1) the net number of shares issued to
the Participant upon such exercise, and (2) the number of shares deducted by the
Company for payment of the aggregate Exercise Price.
(iii) Stock Tender Exercise. A “Stock Tender Exercise” means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant’s tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant’s payment to the Company in cash of the
remaining balance of such aggregate Exercise Price not satisfied by such shares’
Fair Market Value. A Stock Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock. If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the




--------------------------------------------------------------------------------



ownership, of shares of Stock unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.
4.4 Tax Withholding.
(a) In General. At the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax (including social
insurance contributions, UK National Insurance Contributions or any equivalents)
withholding obligations of the Participating Company Group, if any, which arise
in connection with the Option, including without limitation the grant, vesting
exercise or subsequent sale of shares of Stock (the “Tax Obligations”). The
Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for
(including by means of a Cashless Exercise to the extent permitted by the
Company), any sums required to satisfy the Tax Obligations. The Company shall
have no obligation to deliver shares of Stock until the tax withholding
obligations of the Participating Company Group have been satisfied by the
Participant. The Participant acknowledges that the ultimate liability for all
Tax Obligations legally due by the Participant is and remains the Participant’s
responsibility and that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Option and (b) does not commit to structure the terms of the grant or any
other aspect of the Option to reduce or eliminate the Participant’s liability
for Tax Obligations.
(b) Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of the Tax
Obligations by deducting from the shares of Stock otherwise issuable to the
Participant upon such exercise a number of whole shares having a fair market
value, as determined by the Company as of the date of exercise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.
4.5 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with the broker designated by the Company with which
the Participant has an account, any or all shares acquired by the Participant
pursuant to the exercise of the Option. Except as provided by the preceding
sentence, a certificate for the shares as to which the Option is exercised shall
be registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.
4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the




--------------------------------------------------------------------------------



Option, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.
4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.
5.    TRANSFERABILITY OF THE OPTION.
The Option may be exercised during the lifetime of the Participant only by the
Participant or the Participant’s guardian or legal representative and shall not
be subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution. Following the death of the Participant, the Option, to
the extent provided in Section 7, may be exercised by the Participant’s legal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.
6.    TERMINATION OF THE OPTION.
The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.
7.    EFFECT OF TERMINATION OF SERVICE.
7.1 Option Exercisability. Except as provided below with respect to a
Termination by Reason of Retirement, or as otherwise provided in the
Participant’s written employment or other service agreement, the Option shall
terminate immediately upon the Participant’s termination of Service to the
extent that it is then unvested and shall be exercisable after the Participant’s
termination of Service to the extent it is then vested only during the
applicable time period as determined below and thereafter shall terminate.
Notwithstanding anything in the Plan or this Agreement to the contrary “Service”
shall not be deemed to have been terminated or interrupted if the Participant
takes a military leave, sick leave, or any other bona fide leave of absence
approved by the Company.
(a) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of one (1) year
after the date on which the Participant’s Service terminated, but in any event
no later than the Option Expiration Date.
(b) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option shall become fully vested and exercisable, and may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of one (1) year after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
(c) Termination for Cause. Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause, the Option shall terminate in its
entirety and cease to be exercisable immediately upon such termination of
Service or act. In addition, if there are any shares of Stock for which the
Company has not yet delivered share certificates relation to the Option, then
such share certificates shall be immediately and automatically forfeited and the
Company will refund to the Participant the Exercise price paid for such shares
of Stock, if any.




--------------------------------------------------------------------------------



(d) Termination by Reason of Retirement. In the event of the termination of the
Participant’s Service by reason of Retirement, the Option will continue to vest
and become exercisable for twelve (12) months following the date of Retirement
in accordance with the terms and provisions of the Plan and this Agreement as if
the Participant had continued in Service for a period of twelve months following
the date of Retirement. If the Participant’s Service terminates by reason of
Retirement, the Option may thereafter be exercised by the Participant, to the
extent it was exercisable at the time of such termination or becomes exercisable
pursuant to the terms of this Section 7(d), for a period ending three (3) years
following the date of such termination but in any event no later than the Option
Expiration Date.
(e) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death, Cause, or Retirement, the Option, to the
extent unexercised and exercisable for Vested Shares by the Participant on the
date on which the Participant’s Service terminated, may be exercised by the
Participant at any time prior to the expiration of ninety (90) calendar days
after the date on which the Participant’s Service terminated, but in any event
no later than the Option Expiration Date.
(f) Forfeiture For Violations of Non-Compete and/or Non-Solicitation Agreements.
Notwithstanding anything in this Section 7 to the contrary, if, following the
Participant’s termination of Service, the Participant violates any provision
contained in a written service or other agreement applicable to the Participant
(or any other written policy of the Participating Company Group of general
application) relating to the prohibition of the Participant from engaging in
activities which would violate any legally enforceable non-compete or
non-solicitation clause or rule, then the Option shall immediately become
unexercisable and shall be forfeited in full effective as of the date of such
violation. In addition, effective upon any violation described above, any
exercise by the Participant of the Option following the Participant’s
termination of Service shall be rescinded and the Participant shall forfeit and
return all shares received upon such exercise to the Company or, if the
Participant no longer retains such shares because the Participant has disposed
of the shares, then the Participant shall remit the difference between the Fair
Market Value of the shares on the date the Participant disposed of them and the
Exercise Price for such shares.
7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination of the Participant’s Service for Cause, if the exercise of the
Option within the applicable time periods set forth in Section 7.1 is prevented
by the provisions of Section 4.6, the Option shall remain exercisable until the
later of (a) thirty (30) calendar days after the date such exercise first would
no longer be prevented by such provisions, or (b) the end of the applicable time
period under Section 7.1, but in any event no later than the Option Expiration
Date.
7.3 Automatic Exercise of In-the-Money Option. Notwithstanding anything in this
Option Agreement to the contrary, if, on the date on which this Option would
otherwise terminate or expire, the Option’s Exercise Price per share of Stock is
greater than the Fair Market Value of a share of Stock, then, any portion of
such Option which has not previously been exercised shall automatically be
deemed exercised as of such date with respect to such portion pursuant to a Net
Exercise described in Section 4.3(b)(ii) and withholding of shares of Stock as
described in Section 4.4(b); provided, however, that such an exercise shall not
occur to the extent the Participant (and, if applicable, the Participant’s legal
representative or other person who acquired the right to exercise this Option
pursuant to Section 7.1(b)) may waive in writing the applicability of this
Section 7.3.
8.    EFFECT OF CHANGE IN CONTROL.
8.1 General Rule. In the event of a Change in Control, except to the extent that
the Committee determines to cash out the Option in accordance with Section
14.1(b) of the Plan, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of the Participant, assume or continue in
full force and effect the Company’s rights and obligations under all or any
portion of the Option or substitute for all or any portion of the Option a
substantially equivalent option for the Acquiror’s stock. For purposes of this
Section, the Option or any portion thereof shall be deemed assumed if, following
the Change in Control, the Option confers the right to receive, subject to the
terms and




--------------------------------------------------------------------------------



conditions of the Plan and this Option Agreement, for each share of Stock
subject to such portion of the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option for each share of Stock to consist solely of
common stock of the Acquiror equal in Fair Market Value to the per share
consideration received by holders of Stock pursuant to the Change in Control.
Notwithstanding the foregoing, if the Option is not assumed, substituted for, or
otherwise continued by the Acquiror, the Option shall vest in full effective and
contingent upon consummation of the Change in Control. The Option shall
terminate and cease to be outstanding effective as of the time of consummation
of the Change in Control to the extent that the Option is neither assumed or
continued by the Acquiror in connection with the Change in Control nor exercised
as of the time of the Change in Control.
8.2 Termination After Change in Control. Notwithstanding anything in this
Agreement to the contrary, if the Option is assumed, substituted for, or
continued following a Change in Control, and if the Participant's Service ceases
as a result of a Termination After Change in Control (as defined below), the
Options shall become fully vested and exercisable for Vested Shares.
(a) “Termination After Change in Control” shall mean either of the following
events occurring within two (2) years after a Change in Control:
(i) Termination of the Participant's Service with the Participating Company
Group or such successor without Cause; or
(ii) The Participant's resignation for Good Reason (as defined below) within
ninety (90) days of the Participant first becoming aware of the event
constituting Good Reason provided the Participant has provided the Company (or
its successor) notice of such condition and the opportunity to cure the event.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Participant's Service which
(A) is for Cause; (B) is a result of the Participant's voluntary termination of
such relationship other than for Good Reason; or (C) occurs prior to the
effectiveness of a Change in Control.
(b) “Good Reason” shall mean any one or more of the following:
(i) Without the Participant's written consent, a material adverse change in the
Participant's duties and responsibilities as compared to the Participant's
duties and responsibilities immediately prior to the Change in Control;
(ii) Without the Participant's written consent, the relocation of the
Participant's principal place of Service to a location that is more than fifty
(50) miles from the Participant's principal place of Service immediately prior
to the date of the Change in Control, or the imposition of travel requirements
substantially more demanding of the Participant than such travel requirements
existing immediately prior to the date of the Change in Control; or
(iii) Any failure by the Participating Company Group (or its successor) to pay,
or any material reduction by the applicable Participating Company Group of, (A)
the Participant's base salary in effect immediately prior to the date of the
Change in Control (unless reductions comparable in amount and duration are
concurrently made for all other similarly situated persons with
responsibilities, organizational level and title comparable to the
Participant's), or (B) the Participant's target bonus opportunity, if any, in
effect immediately prior to the date of the Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by the Participant)




--------------------------------------------------------------------------------



9.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant’s rights under the Option. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number and the Exercise Price
shall be rounded up to the nearest whole cent. In no event may the Exercise
Price be decreased to an amount less than the par value, if any, of the stock
subject to the Option. Such adjustments shall be determined by the Committee,
and its determination shall be final, binding and conclusive.
10.    RIGHTS AS A STOCKHOLDER.
The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9.
11.    LEGENDS.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section.
12.    SERVICE CONDITIONS. In accepting the Option, the Participant acknowledges
and agrees that:
(a) Any notice period mandated under Applicable Law shall not be treated as
Service for the purpose of determining the vesting of the Option; and the
Participant’s right to vesting of Shares in settlement of the Option after
termination of Service, if any, will be measured by the date of termination of
the Participant’s active Service and will not be extended by any notice period
mandated under applicable laws. Subject to the foregoing and the provisions of
the Plan, the Company, in its sole discretion, shall determine whether the
Participant’s Service has terminated and the effective date of such termination.
(b) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.
(c) The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past.
(d) All decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company.




--------------------------------------------------------------------------------



(e) The Participant’s participation in the Plan shall not create a right to
further Service with the Company or a Participating Company and shall not
interfere with the ability of with the Company or a Participating Company to
terminate the Participant’s Service at any time, with or without cause, subject
to applicable laws.
(f) The Participant is voluntarily participating in the Plan.
(g) The Option is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to the Company or a Participating
Company and which is outside the scope of the Participant’s employment contract,
if any.
(h) The Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.
(i) In the event that the Participant is not an employee of the Company or a
Participating Company, the Option grant will not be interpreted to form an
employment contract or relationship with such entity that does not otherwise
exist.
(j) The future value of the underlying Shares is unknown and cannot be predicted
with certainty. The value of the Shares may increase or decrease.
(k) No claim or entitlement to compensation or damages arises from termination
of the Option or diminution in value of the Option or Shares and the Participant
irrevocably releases the Company and all Participating Companies from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such a claim.
13.    DATA PRIVACY CONSENT. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this document by the Company for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that the
Company holds certain personal information about the Participant, including, but
not limited to, the Participant’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Options or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that the
recipient’s country may have different including less stringent data privacy
laws and protections than the Participant’s country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired pursuant to the Option. The Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
the Participant’s participation in the Plan. The Participant understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. The
Participant understands, however, that refusing or withdrawing the Participant’s
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Participant’s local human resources representative.




--------------------------------------------------------------------------------



14.    COUNTRY-SPECIFIC TERMS AND CONDITIONS. Notwithstanding any other
provision of this Agreement to the contrary, the Option shall be subject to the
specific terms and conditions, if any, set forth in the Appendix to this Option
Agreement which are applicable to the Participant’s country of residence, the
provisions of which are incorporated in and constitute part of this Agreement.
Moreover, if the Participant relocates to one of the countries included in the
Appendix, the specific terms and conditions applicable to such country will
apply to the Option to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
applicable laws or facilitate the administration of the Plan or this Agreement.
15.    MISCELLANEOUS PROVISIONS.
15.1 Termination or Amendment. The Committee may amend or terminate the Plan at
any time. No amendment or addition to this Option Agreement shall be effective
unless in writing and, to the extent such amendment is necessary to comply with
applicable law or government regulation, may be made without the consent of the
Participant.
15.2 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.
15.3 Binding Effect. This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
15.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.
(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice and Exercise Notice called for by
Section 4.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.
(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 15.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice and Exercise Notice, as described in Section
15.4(a). The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 15.4(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail.




--------------------------------------------------------------------------------



Finally, the Participant understands that he or she is not required to consent
to electronic delivery of documents described in Section 15.4(a).
15.5 Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Option, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, the Option Agreement and the Plan shall
survive any exercise of the Option and shall remain in full force and effect.
15.6 Applicable Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of this Option
Agreement shall be governed by the laws of the State of Delaware as such laws
are applied to agreements between Delaware residents entered into and to be
performed entirely within the State of Delaware.
15.7 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




--------------------------------------------------------------------------------



ADDITIONAL TERMS AND CONDITIONS OF
NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE
LULULEMON ATHLETICA INC. 2014 EQUITY INCENTIVE PLAN


This Appendix includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if the Optionee resides in one of the
countries listed below. Capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.
The Optionee understands and agrees that the Company strongly recommends that
the Optionee not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
applicable rules and regulations regularly change, sometimes on a retroactive
basis, and the information may be out of date at the time the Option vests or
are exercised or the Shares are issued under the Plan.
 
The Optionee further understands and agrees that if the Optionee is a citizen or
resident of a country other than the one in which the Optionee is currently
working, transfer employment after grant of the Optionee, or is considered a
resident of another country for local law purposes, the information contained
herein may not apply to the Optionee, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.
AUSTRALIA
Notification
Securities Law Information.
The offering and resale of Shares acquired under the Plan to a person or entity
resident in Australia may be subject to disclosure requirements under Australian
law. You should obtain legal advice regarding any applicable disclosure
requirements prior to making any such offer.
Terms and Conditions
Australian Securities Laws.
If Participant acquires Shares under the Plan and resells them in Australia, he
or she may be required to comply with certain Australian securities law
disclosure requirements.
Foreign Exchange.
Participant acknowledges and agrees that it is the Participant’s sole
responsibility to investigate and comply with any applicable exchange control
laws in connection with the inflow of funds from the exercise of the Option or
subsequent sale of the Shares and any dividends (if any) and that the
Participant shall be responsible for any reporting of inbound international fund
transfers required under applicable law. The Participant is advised to seek
appropriate professional advice as to how the exchange control regulations apply
to the Participant’s specific situation.
CHINA
Terms and Conditions
Method of Payment.
Notwithstanding any provisions in the Plan to the contrary, including Section 5
(b), the methods of exercise available to the Option are restricted. Full
payment of the Exercise Price for the Shares to be purchased on exercise




--------------------------------------------------------------------------------



of the Option must be made using a mandatory full “cashless” exercise method.
Upon the Optionee’s delivery of a properly executed exercise notice together
with irrevocable instructions to a broker, agent or other third party approved
by the Company, such broker, agent or other third party will simultaneously sell
all of the Shares that the Option is entitled to upon exercise, use the proceeds
to pay the Exercise Price (plus any applicable fees and/or taxes) and remit the
balance to the Optionee in cash.
Notification
Special Administration in China.
The grant of the Option, the Grantee’s ability to exercise the Option and sale
of the Shares shall all be contingent upon the Company or the Affiliate
obtaining approval from SAFE for the related foreign exchange transaction and
the establishment of a SAFE-approved bank account. The receipt of funds by the
Optionee from the sale of the exercised shares and the conversion of those funds
to the local currency must be approved by SAFE. In order to comply with the SAFE
regulations, the proceeds from the sale of the Shares must be repatriated into
China through a SAFE-approved bank account set up and monitored by the Company.
The Optionee may contact his or her local HR office for more details about the
SAFE approved bank account.


HONG KONG
Notification
Securities Law Notice.
The Option and Shares issued upon exercise of the Option do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of the Company. The Agreement, including this Appendix, the Plan and
other incidental communication materials have not been prepared in accordance
with and are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong. Nor have
the documents been reviewed by any regulatory authority in Hong Kong. The
Options are intended only for the personal use of each eligible employee of the
Company or its Affiliates and may not be distributed to any other person. If the
Optionee is in any doubt about any of the contents of the Agreement, including
this Appendix, or the Plan, the Optionee should obtain independent professional
advice.


NEW ZEALAND
Notification
Securities Law Notice.
The Optionee is being offered an opportunity to participate in the Plan. In
compliance with New Zealand securities law, the Optionee is hereby notified that
all documents related to the Plan have either been provided to the Optionee or
are available via website or hard copy.
A copy of the above documents will be provided to the Optionee, free of charge,
on written request to the Company.
The Optionee is encouraged to read the provided materials carefully before
making a decision whether to participate in the Plan. When reading these
materials, the Optionee should note that all references to the exercise price
are listed in U.S. dollars. In addition, the Optionee should consult a tax
advisor for specific information concerning personal tax situation with regard
to Plan participation.






--------------------------------------------------------------------------------



TAIWAN
Notification
Securities Disclaimer. Neither the Plan nor the Option are registered in Taiwan
with the Securities and Futures Bureau or subject to the securities laws of
Taiwan.


UNITED KINGDOM
Terms and Conditions
Tax Reporting and Payment Liability.
The following provision supplements Section 10 (Responsibility for Taxes) of the
Agreement:
The Optionee agrees that the Company or the Employer may calculate the
Tax-Related Items to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right the Optionee may have to
recover any overpayment from relevant U.K. tax authorities. If payment or
withholding of any income tax liability arising in connection with the
Optionee's participation in the Plan is not made by the Optionee to the Employer
within ninety (90) days of the event giving rise to such income tax liability or
such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), The Optionee understands and
agrees that the amount of any uncollected income tax will constitute a loan owed
by the Optionee to the Employer, effective on the Due Date. The Optionee
understands and agrees that the loan will bear interest at the then-current
official rate of Her Majesty’s Revenue and Customs, it will be immediately due
and repayable by the Optionee, and the Company and/or the Employer may recover
it at any time thereafter by any of the means referred to in the Plan and/or
this Award Agreement. Notwithstanding the foregoing, the Optionee understands
and agrees that if they are a director or an executive officer of the Company
(within the meaning of such terms for purposes of Section 13(k) of the Exchange
Act), they will not be eligible for such a loan to cover the income tax
liability. In the event that the Optionee is a director or executive officer and
the income tax is not collected from or paid by the Optionee by the Due Date,
The Optionee understands that the amount of any uncollected income tax will
constitute an additional benefit to the Optionee on which additional income tax
and National Insurance Contributions will be payable. The Optionee understands
and agrees that they will be responsible for reporting and paying any income tax
due on this additional benefit directly to Her Majesty’s Revenue and Customs
under the self-assessment regime and for reimbursing the Company or the Employer
(as appropriate) for the value of any primary and (to the extent legally
possible) secondary class 1 national insurance contributions due on this
additional benefit which the Company or the Employer may recover from the
Optionee by any of the means referred to in the Plan and/or this Agreement.
Notwithstanding the foregoing, if Optionee is an executive officer or director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the provision above will not apply. In the
event that Optionee is an executive office or director and income tax is not
collected from or paid by Optionee by the Due Date, the amount of any
uncollected income tax will constitute a benefit to Optionee on which additional
income tax and National Insurance Contributions (“NICs”) (including Employer's
NICs, as defined below) may be payable. Optionee understands that he or she will
be responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company and/or the Employer (as appropriate) for the value of any NICs due
on this additional benefit.
Notification
Securities Disclaimer. Neither this Agreement nor Appendix is an approved
prospectus for the purposes of section 85(1) of the Financial Services and
Markets Act 2000 (“FSMA”) and no offer of transferable securities to the public




--------------------------------------------------------------------------------



(for the purposes of section 102B of FSMA) is being made in connection with the
Plan. The Plan and the Option are exclusively available in the UK to bona fide
employees and former employees and any other UK Subsidiary.


